DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The reply filed on 25 August 2021 has been entered. Claim 13 has been cancelled. New claims 19-21 have been added. Claims 1-12 and 14-21 are pending in the application.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 14 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 14 recites the limitation "the silencer subchambers" in line 9.  There is insufficient antecedent basis for this limitation in the claim. For purposes of examination the limitation will be interpreted as being the elements within in the recited “individual segments”.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-5, 7, 11, 12 and 16-18 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2004/0202591 A1 to Jacob et al. (Jacob).
In reference to claim 1, Jacob discloses a silencer for an exhaust gas system of a motor vehicle comprising: an external housing (2, 3, 4; Figs. 8-11, 14, 15, 17, 20) having at least one inlet opening (in wall 2) and at least one outlet opening (in wall 3) for exhaust gas; a silencer chamber (bounded by 3, 4 and 16; alternatively, bounded by 2, 4 and 16); and a filter monolith (5 or 6; pars. 0023 and claim 2) through which exhaust gas flows, wherein the filter monolith arranged in a monolith housing and is circumferentially surrounded by the silencer chamber (see Figs.), and wherein the silencer chamber is arranged so that the exhaust gas first flows into the monolith housing before reaching the silencer chamber (see Figs. 8-11, 14, 15, 17, 20).
In reference to claim 2, Jacob discloses the silencer according to claim 1, wherein the filter monolith is arranged fully within the silencer chamber (see Figs. 8-11, 14, 15, 17, 20).

In reference to claim 4, Jacob discloses the silencer according to claim 3, wherein the silencer chamber is delimited on one side by the upstream end wall and/or the downstream end wall, and on the other side by the outer casing (see Figs. 8-11, 14, 15, 17, 20).
In reference to claim 5, Jacob discloses the silencer according to claim 3, wherein a first exhaust gas line extends at least from the at least one inlet opening into a housing interior and/or a second exhaust gas line extends at least in sections from a filter including the filter monolith to the at least one outlet opening, and wherein the first exhaust gas line extends through the upstream end wall and the second exhaust gas line extends through the downstream end wall (see Figs. 8-11, 14, 15, 17, 20).
In reference to claim 7, Jacob discloses the silencer according to claim 5, wherein the second exhaust gas line is open to the silencer chamber via a perforation (14; Figs. 8-11, 14, 15, 17, 20).
In reference to claim 11, Jacob discloses the silencer according to claim 1, wherein the silencer chamber is divided into silencer subchambers by at least one perforated radial partition (16; Figs. 8-11, 14, 15, 17, 20).
In reference to claim 12, Jacob discloses a silencer for an exhaust gas system of a motor vehicle comprising: an external housing (2, 3, 4) having at least one inlet opening (in wall 2) and at least one outlet opening (in wall 3) for exhaust gas; a silencer chamber (formed by 2, 4, 16; alternatively, formed by 3, 4, 16); and a filter monolith (6) through which exhaust gas flows, wherein the filter monolith is arranged in a monolith housing and is circumferentially surrounded by the silencer chamber (see Figs. 8-11, 14, 15, 17, 20), wherein the  silencer chamber is divided into silencer subchambers by at least one perforated radial partition (16) and, wherein the at least one perforated radial partition or one of several perforated radial partitions is attached radially outside to an outer casing of the external housing and radially inside to a the monolith (see Figs. 8-11, 14, 15, 17, 20).
In reference to claim 16, Jacob discloses the silencer according to claim 1, wherein the silencer chamber is an empty resonator chamber (see Figs. 8-11, 14, 15, 17, 20) or is filled with insulating material. 
In reference to claim 17, Jacob discloses a motor vehicle with at least one silencer according to claim 1 (par. 0018).
In reference to claim 18, Jacob discloses the silencer according to claim 11, wherein the at least one perforated radial partition or one of several perforated radial partitions is attached radially outside to an outer casing of the external housing and radially inside to an exhaust-gas-side, conical end wall of the monolith housing or to an exhaust gas line which proceeds from the monolith housing and guides gas out of the monolith housing to the at least one outlet opening (see Figs. 8-11, 14, 15, 17, 20).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 3, 5, 6, 8-10, 15 and 19-21 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 4,094,644 A to Wagner in view of Jacob.
In reference to claim 1, Wagner discloses a silencer for an exhaust gas system of a motor vehicle comprising: an external housing (112, 114; Fig. 2) having at least one inlet opening (at numeral 116) and at least one outlet opening (at 176) for exhaust gas; a silencer chamber (formed by 144, 137, 167, 182); and a catalyst monolith (150) through which exhaust gas flows, wherein the monolith arranged in a monolith housing and is circumferentially surrounded by the silencer chamber (see Fig. 2), and wherein the silencer chamber is arranged so that the exhaust gas first flows into the monolith housing before reaching the silencer chamber (see Fig. 2), but fails to explicitly disclose a filter. However, Jacob discloses a structurally similar silencer that includes a filter monolith followed by silencer chambers. One of ordinary skill in the art would recognize that both filters and catalysts function in the same way by flowing exhaust gas through to serve the same purpose in treating said exhaust gas and that a structure useful for accommodating a catalyst would also be suitable for a filter. It would have been obvious for a person of ordinary skill in the art before the effective filing date of the claimed invention to have simply substituted the filter monolith of Jacob for the catalyst monolith of Wagner. A person of ordinary skill would have been motivated to do so, with a reasonable expectation of success, as it has been held that the simple substitution of one known element for another to obtain predictable results is obvious (see MPEP 2141).
In reference to claim 3, the modified Wagner teaches the silencer according to claim, wherein the silencer comprises an upstream end wall having the at least one inlet opening and a downstream end wall having the at least one outlet opening, as well as an outer casing which extends from the upstream end wall to the downstream end wall to connect the upstream end wall to the downstream end wall (see Wagner, Fig. 2).
In reference to claim 5, the modified Wagner teaches the silencer according to claim 3, wherein a first exhaust gas line (Wagner, 116) extends at least from the at least one inlet opening into a housing interior and/or a second exhaust gas line (176) extends at least in sections (delineated by partitions 144, 137, 167, 182) from a filter including the filter monolith to the at least one outlet opening, and wherein the first exhaust gas line extends through the upstream end wall and the second exhaust gas line extends through the downstream end wall (see Fig. 2).
In reference to claim 6, the modified Wagner teaches the silencer according to claim 5, wherein the silencer chamber is divided into several silencer subchambers (Wagner, delineated by partitions 144, 137, 167, 182), wherein the second exhaust gas line runs through a plurality of the several silencer subchambers and is broken into sections (delineated by partitions 144, 137, 167, 182).
In reference to claim 8, the modified Wagner teaches the silencer according to claim 1, wherein the filter monolith is surrounded circumferentially and on an end by a monolith housing and is accommodated in the monolith housing, wherein the at least one inlet opening is directly coupled in terms of flow to an interior of the monolith housing, such that exhaust gas first flows into the monolith housing before reaching the silencer chamber (Wagner, see Fig. 2).
In reference to claim 9, the modified Wagner teaches the silencer according to claim 8, wherein the second exhaust gas line (Wagner, 176) proceeds from the monolith housing and guides gas from the monolith housing to the at least one outlet opening.
In reference to claim 10, the modified Wagner teaches the silencer according to claim 9, wherein the second exhaust gas line proceeds from the downstream end wall and the downstream end wall has additional openings at a distance from the second exhaust gas line, which open into the silencer chamber but fails to explicitly disclose wherein the monolith housing has an upstream conical end wall and a downstream conical end wall. However, Jacob discloses a similar device with a similar arrangement of elements wherein the monolith housing has an upstream conical end wall and a downstream conical end wall (Figs. 8-10). It would have been obvious for a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the conical walls disclosed by Jacob into the silencer of Wagner. A person of ordinary skill would have been motivated to do so, with a reasonable expectation of success, as it has been held that changes in shape are a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the claimed container was significant (see MPEP 2144.04).
In reference to claim 15, the modified Wagner teaches the silencer according to claim 10, wherein an end wall of the external housing is attached radially inside to a conical end wall of the monolith housing or to an outer casing of the monolith housing (see Wagner, Fig. 2; Jacob, Figs. 8-10).
In reference to claim 19, the modified Wagner teaches the silencer according to claim 1, wherein an upstream end of the monolith housing is coupled in terms of flow to the at least one inlet opening by a first exhaust gas line, and wherein a downstream end of the monolith housing is directly attached to a second exhaust gas line that opens into the silencer chamber (Wagner, see Fig. 2).
In reference to claim 20, the modified Wagner teaches the silencer according to claim 19, wherein the first exhaust gas line extends uninterrupted from the at least one inlet opening to a first opening in the upstream end of the monolith housing, and wherein the second exhaust gas line extends from a second opening in the downstream end of the monolith housing and is then broken into sections to the outlet opening (Wagner, see Fig. 2).
In reference to claim 21, the modified Wagner teaches the silencer according to claim 20, wherein the upstream end of the monolith housing comprises an upstream conical end wall with the first opening and wherein the downstream end of the monolith housing comprises a downstream conical end wall with the second opening (Jacob, Figs. 8-10), and wherein the first exhaust gas line and the second exhaust gas line have a smaller cross-section than the filter monolith (Jacob, Figs. 8-10; Wagner, Fig. 2) and the monolith housing such that the upstream and downstream conical end walls each form a respective transition between the first and second exhaust gas lines and the monolith housing.
Claim 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jacob in view of US 2014/0284138 A1 to Murakami et al. (Murakami).
In reference to claim 14, Jacob discloses a substantively similar silencer to what is recited (see rejection of claim 1 above), but fails to explicitly disclose a housing composed of several individual segments. However, Murakami discloses a similar silencer with a similar arrangement of components, wherein the external housing of the silencer has an outer casing, which is composed of several individual segments attached to one another (21, 22, 23; Fig. 1), wherein the individual segments are allocated to the silencer subchambers, and wherein the-at least one perforated radial partition (30, 40), is attached to the outer casing in the region of an attachment of adjacent individual segments by the same attachment interface with which the adjacent individual segments are attached to one another, such that the attachment interface connects three parts to one another (see Figs. 4, 5, 7-9). It would have been obvious for a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the segmented outer housing disclosed by Murakami into the silencer of Jacob. A person of ordinary skill would have been motivated to do so, with a reasonable expectation of success, as Murakami teaches that such an arrangement allows for an enhanced degree of dimensioning design freedom (see pars. 0007-0010).
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-12 and 14-21 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: US 7,537,083 B2, 3,180,712 A and US 5,376,341 A each disclose silencers that also appear to anticipate at least claim 1.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN MATTHIAS whose telephone number is (571)272-5168.  The examiner can normally be reached on M-Th 9am - 7pm Pacific Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Laurenzi III can be reached on (571) 270-7878.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JONATHAN R MATTHIAS/Primary Examiner, Art Unit 3746                                                                                                                                                                                           
13 September 2021